Citation Nr: 1312427	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  03-20 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), a cognitive disorder, a schizoaffective disorder, and a psychotic disorder, not otherwise specified.

2. Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was originally before the Board in October 2005.  At that time, the Board had reopened a claim for service connection for PTSD and then denied the claim on the merits.  This decision also found that no new and material evidence had been presented to reopen a claim for service connection for a low back disability and which also denied entitlement to service connection for bronchitis, hypertension, and erectile dysfunction.

In November 2007, the Court of Appeals for Veterans Claims (CAVC) set aside the Board's decision; in November 2008, the Board remanded the case for compliance with CAVC's Order.

In May 2008, the RO denied the Veteran's claim for compensation pursuant to 38 U.S.C.A. § 1151 for the residuals of a low back injury sustained at a VA facility in October 2006 and in December 2008, the RO denied compensation pursuant to 38 U.S.C.A. § 1151 for ulcerative colitis.  In December 2010, the RO denied entitlement to service connection for major depression, a psychotic disorder, and schizophrenia.

In June 2012, the Board issued a decision that found that no new and material evidence had been presented to reopen that claim of service connection for a low back disability, that denied service connection for bronchitis and hypertension, and that denied compensation pursuant to 38 U.S.C.A. § 1151 for a low back disability and ulcerative colitis.  The claims for service connection for a psychiatric disorder and erectile dysfunction were remanded for further development.

The Veteran originally submitted a claim of entitlement to service connection for posttraumatic stress disorder, followed by claims that included schizophrenia and nerves.  Post-service treatment records show diagnoses that include PTSD, a cognitive disorder, a schizoaffective disorder, and a psychotic disorder, not otherwise specified.  In this respect, the Veteran's claim cannot be limited to only one diagnosis but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As such, the Veteran did not file a claim to receive benefits for a particular psychiatric diagnosis but instead made a general claim for compensation for the difficulties posed by his mental condition.  Based on a review of the evidence of record, the Board finds that the Veteran's service connection claim for PTSD reasonably encompassed a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, a cognitive disorder, a schizoaffective disorder, and a psychotic disorder, not otherwise specified.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, a cognitive disorder, a schizoaffective disorder, and a psychotic disorder, not otherwise specified, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The competent and persuasive evidence of record does not demonstrate that erectile dysfunction is causally related to any period of active duty or any incident therein.


CONCLUSION OF LAW

Erectile dysfunction was not incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

DUTIES TO NOTIFY AND ASSIST

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The notice and assistance provisions should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Board finds that all notification requirements have been met.  Letters dated in March 2006 and March 2009 advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 486.  These letters were followed by re-adjudication of the issue.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent private treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained all pertinent VA treatment records and private treatment records.  In July 2012, the Board remanded the Veteran's claims to obtain any Social Security Administration (SSA) records pertaining to an award for disability benefits.  The record demonstrates that the AMC contacted SSA in August 2012, and in November 2012, SSA responded that no medical records were available.  Further, a December 2012 letter notified the Veteran of the unavailability of the SSA records.  

Additionally, the Veteran was afforded a VA examination in December 2009 with respect to the claim decided herein.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner performed a physical examination of the Veteran.  However, because the claims file was not available for review by the VA examiner, the Board remanded the Veteran's claim in July 2012 for a supplemental opinion.  As the December 2009 VA examiner was unavailable to review the record, the Veteran underwent additional VA examination in September 2012.  Upon review, the record indicates that the September 2012 VA opinion was predicated on a full reading of the Veteran's claims file and consideration of the Veteran's statements.  Additionally, the VA examiner provided an adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  As a result, the Board finds the September 2012 VA examination and opinion, in connection with the December 2009 VA examination, adequate for purposes of adjudicating the issue decided herein, and VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Further, the Board finds the AMC substantially complied with the remand directives with respect to the issue decided herein.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In consideration of the evidence of record under the laws and regulations as set forth above, the Board concludes service connection is not warranted for erectile dysfunction.

The Veteran asserts that he currently has erectile dysfunction as the result of active duty service.

Service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of erectile dysfunction.  An October 1996 service treatment record reflects that the Veteran had a purulent urethral discharge for one day.  The impression was gonococcal urethritis.  On a September 1968 report of medical history, the Veteran reported a history of gonorrhea in 1967 which was corrected by the Army.    

VA treatment records dating back to July 2000 reflect diagnoses of erectile dysfunction.  In July 2000, the Veteran stated that he believed his erectile dysfunction was due to his drug use.

In December 2009, the Veteran underwent VA examination in connection with his claim for entitlement to service connection for erectile dysfunction.  The Veteran reported that his erectile dysfunction became severe after he had radiation treatment for prostate cancer in 2007 and developed radiation prostatitis in addition to his erectile dysfunction.  The diagnosis was erectile dysfunction, and the VA examiner opined that it was unlikely that the Veteran's erectile dysfunction originated while he was a young man in the military because the Veteran had subsequently sired 12 children.  In addition, the Veteran reported that his main problem began five years earlier after his radiation.  As a result, the VA examiner found it was as likely as not that the Veteran's radiation was the significant cause of his erectile dysfunction.  Additionally, the VA examiner noted the Veteran was able to have an erection and penetrate with his vacuum pump, although he failed ejaculation approximately 50 percent of the time.  As such, the VA examiner found it was unlikely that the condition originated during the Veteran's military service.  

In September 2012, the VA examiner performed a physical examination and diagnosed erectile dysfunction with an onset of 2007 after radiation treatment for prostate cancer.  The VA examiner reviewed the Veteran's claims file and noted that the service treatment records showed treatment for urethritis but not erectile dysfunction.  The VA examiner found that the Veteran's erectile dysfunction was due to radiation treatment for prostate cancer and opined that erectile dysfunction was less likely than not incurred in or caused by the claimed in-service event or illness.  The VA examiner observed that erectile dysfunction was not identified in service and that although urethritis was diagnosed during active duty, it was not a recognized risk factor for the development of erectile dysfunction.  The VA examiner found it significant that the Veteran had sired multiple children after separation from service and that erectile dysfunction had begun approximately five years ago after radiation treatment for prostate cancer.

VA treatment records and examination reports demonstrate diagnoses of erectile dysfunction during the pendency of the appeal, and as a result, the Board finds the Veteran has established a current disability for the purpose of service connection.  

With respect to an in-service injury, event, or illness, although the service treatment records reflect a diagnosis of gonococcal urethritis, they do not demonstrate complaints of, treatment for, or a diagnosis of erectile dysfunction.  For the showing of a chronic disease or injury in service, there is required a combination of manifestations sufficient to identify the disease or disorder and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  When the fact of chronicity in service is not adequately supported, as is the case here, then a showing of continuity after service separation is required to support the claim.  Id.; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Federal Circuit has clarified that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Because erectile dysfunction is not one of the enumerated chronic conditions in 38 C.F.R. § 3.309(a), a showing of continuity of symptomatology following separation from service is inadequate for the purpose of establishing service connection when chronicity in service has not been shown.

Furthermore, the competent medical evidence of record does not indicate that the Veteran's current erectile dysfunction is causally related to active duty or any incident therein, to include the diagnosis of gonococcal urethritis.  Here, the Board affords the opinion provided by the September 2012 VA examiner significant probative value.  The VA examiner reviewed the Veteran's claims file and cited to specific records in support of the opinion.  The VA examiner also considered the Veteran's lay statements in providing the rationale, focusing on his report that his symptoms became severe after radiation treatment in 2007.  Upon review, the VA examiner opined that the Veteran's erectile dysfunction was less likely than not incurred in or caused by the claimed in-service event or illness.  Rather, the VA examiner stated that the Veteran's erectile dysfunction was most likely due to radiation treatment for prostate cancer in 2007. 

The Board acknowledges that the Veteran is competent to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, it is well established that a layperson without medical training is not qualified to render medical opinions regarding the etiology of disorders and disabilities.  See 38 C.F.R. § 3.159(a)(1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1377; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, as the etiology of erectile dysfunction is not a simple question that can be determined based on mere personal observation by a lay person, the Veteran's lay testimony is not competent to establish medical etiology or nexus.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  The question of whether the Veteran's erectile dysfunction is due to an incident or illness during active duty, to include gonococcal urethritis, does not lie within the range of common experience or common knowledge.  It is not shown that the Veteran or his representative is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the etiology of erectile dysfunction.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for erectile dysfunction.  In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable, and service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for erectile dysfunction is denied.


REMAND

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV)]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 137 (1997).

Service treatment records do not demonstrate complaints of, treatment for, or a diagnosis of PTSD or any other acquired psychiatric disorder.  However, the evidence of record demonstrates that the RO has conceded the Veteran's reported stressor of the deployment of his unit to patrol the 1968 riots in Chicago.  As such, the Board finds the Veteran has established an in-service event and stressor for the purpose of service connection.

Private treatment records and VA treatment records demonstrate post-service diagnoses of PTSD along with other acquired psychiatric disorders to include a cognitive disorder, a schizoaffective disorder, and a psychotic disorder, not otherwise specified.  

In December 2009, the Veteran underwent VA examination in conjunction with his claim for entitlement to service connection for an acquired psychiatric disorder.  Preliminarily, the VA examiner noted that the Veteran had a verified stressor for the purpose of service connection.  The VA examiner reviewed the Veteran's medical records and performed a mental status examination.  The VA examiner noted that the psychometric findings were inconsistent with the information gathered during the diagnostic and social history interviews for the presence and level of severity of symptomatology.  Given this inconsistency, the VA examiner stated that any conclusions regarding a diagnosis of PTSD based on the psychometric findings could not be advanced.  Although the Veteran's stressor qualified as a Criterion A event for a diagnosis of PTSD under DSM-IV, the VA examiner opined that the Veteran did not meet the full DSM-IV criteria for a PTSD diagnosis at the time of the examination.  Specifically, the Veteran did not endorse any sufficient avoidance phenomena nor did he endorse concentration difficulties, hypervigilance, or an exaggerated startle response.  The VA examiner also found it significant that the Veteran did not describe his symptoms in the context of his stressor experiences.  For example, other than his re-experiencing and hyperarousal symptoms, the Veteran's symptoms were more emphasized within the context of auditory hallucinations and suicidal ideation.  Moreover, he did not describe his symptoms in a manner that related to his experiences of feeling fearful and helpless during the riots in Chicago.  The VA examiner diagnosed polysubstance dependence, less likely than not secondary to military stressor, and a psychotic disorder, not otherwise specified, less likely than not secondary to military stressor.  

The VA examiner explained that the Veteran's psychiatric symptoms were classified in a not otherwise specified category due to contradictory information and psychotic symptomatology that did not qualify for any specific psychotic disorder.  The VA examiner noted the Veteran's prolonged history of chronic polysubstance abuse, which began prior to military service and had progressively worsened throughout his lifetime.  The VA examiner stated it was not clear if the Veteran's psychotic symptoms were substance-induced due to inconsistencies and contradictory information in the record and interview information.  The Veteran's sleep difficulties, mood dysregulation, irritability, and anger were likely facilitated by his substance use.  The VA examiner found the Veteran did not exhibit sufficient signs and symptoms to warrant a DSM-IV diagnosis of PTSD at the time of the examination, despite a historical diagnosis in his mental health records.  The VA examiner expressed some concern with regard to the Veteran's credibility given the numerous discrepancies that had been noted between his clinical presentation and information documented in his record, specifically the circumstances surrounding his substance use, onset and duration of psychotic symptoms, and possible over exaggerations of symptoms.  There was also a discrepancy between the Veteran's presentation during the interview and his subjective rating of symptom severity, indicating the possibility of symptom exaggeration.  The VA examiner found it was "certainly possible" that the Veteran's nightmares were related to his conceded stressor; however, his psychiatric symptoms did not meet the full criteria for a PTSD diagnosis under DSM-IV.  The VA examiner opined that the Veteran's current symptomatology was more likely than not due to his polysubstance abuse.  

First, the Board notes that the Veteran's claims file was not made available for review by the VA examiner.  The United States Court for Veterans Appeals has held that a failure to review the claims file renders a VA examination inadequate for rating purposes.  See, e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 932 (1992) ("The [VA] examiner should have the Veteran's full claims file available for review.").  Additionally, VA treatment records reflect diagnoses of PTSD during the pendency of the appeal.  It is well established that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim." McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  For the purpose of service connection, the diagnoses of PTSD in the VA treatment records are presumed to be in accordance with the DSM-IV criteria, both in terms of the adequacy and sufficiency of the stressors claimed.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Therefore, the record demonstrates a current disability during the pendency of the appeal for the purpose of service connection, and the VA examiner must address whether PTSD or any other acquired psychiatric disorder is causally related to active duty, regardless of whether a current examination demonstrates a disability for VA rating purposes.  Id.  Here, the VA examiner acknowledged the historical diagnosis of record; however, because the VA examiner found the Veteran did not meet the criteria for a PTSD diagnosis at the time of the examination, the VA examiner did not comment on the relationship, if any, between the Veteran's past diagnoses of an acquired psychiatric disorder and active duty.  Furthermore, the Board finds it significant that the VA examiner found it "certainly possible" that the Veteran's nightmares were related to his conceded stressor.  

Finally, because the psychometric findings were inconsistent with the information gathered during the diagnostic and social history interviews, the VA examiner stated that any conclusions regarding a diagnosis of PTSD based on the psychometric findings could not be advanced.  In this respect, the Court has held that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23, Vet. App. 382, 389-90 (2010); see also McLendon, 20 Vet. App. at 83; Goss v. Brown, 9 Vet. App. 109, 114 (1996).  

For these reasons, the Board finds that the December 2009 VA examination is inadequate for adjudication purposes.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to afford the Veteran an additional VA examination to determine whether an acquired psychiatric disorder, to include PTSD, a cognitive disorder, a schizoaffective disorder, and a psychotic disorder, not otherwise specified, is the result of active duty, to include the Veteran's verified stressor.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. § 3.159. 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of any acquired psychiatric disorder diagnosed during the pendency of the appeal.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Based on a review of the claims file, to include the service treatment records, private treatment records, and the Veteran's lay testimony, and the examination findings, the examiner should render any relevant diagnoses pertaining to the claim for an acquired psychiatric disorder.  The examiner should then provide a medical opinion as to whether it is at least as likely as not (50 percent probability or more) that any acquired psychiatric disorder diagnosed during the pendency of the appeal was incurred in or due to the Veteran's active duty service.  If PTSD is found, the examiner must be instructed that only the verified stressor of his unit patrolling the 1968 Chicago riots may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in the current psychiatric symptoms.  The examiner is directed to consider all evidence of previously diagnosed acquired psychiatric disorders demonstrated in the claims file.    

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.  

A complete rationale should be provided for any opinion or conclusion expressed.

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2012).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled must be included in the claims folder, and must indicate that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  Then, re-adjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, a cognitive disorder, a schizoaffective disorder, and a psychotic disorder, not otherwise specified.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


